Citation Nr: 0605633	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-14 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for optic neuritis of 
the right eye.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION


The veteran served on active duty from February 1970 to 
October 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the veteran's request to reopen a previously denied claim for 
service connection for optic neuritis of the right eye.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2003, the veteran filed a notice of disagreement 
with the RO's May 2003 rating decision denying reopening of a 
previously denied claim for service connection for optic 
neuritis of the right eye.  The RO issued a statement of the 
case in February 2004.  In his April 2004 substantive appeal, 
the veteran asserted for the first time that his right eye 
disorder was related to exposure to the herbicide Agent 
Orange during service.

The veteran has raised a claim of service connection for his 
right eye disorder as a result of exposure to an herbicide 
agent during service.  Regardless of the merit or lack or 
merit of this claim, the RO has not adjudicated it, and the 
herbicide claim is inextricably intertwined with the claim to 
reopen a previously denied claim for 


service connection for right eye neuritis.  Therefore, in 
light of Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must remand the case to the RO to first address the 
claim of service connection of the right eye disorder due to 
herbicide exposure during service.

Accordingly, the case is REMANDED for the following action:

1.  The RO must address the veteran's 
claim for service connection of right eye 
neuritis as due to herbicide exposure 
during service.  The RO should develop 
that claim as appropriate, and issue a 
rating decision.

2.  If service connection for right eye 
neuritis remains denied, the RO should 
reconsider the issue of whether new and 
material evidence has been received to 
reopen a claim for service connection for 
right eye neuritis.  If the request to 
reopen that claim remains denied, the RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


